Citation Nr: 0739934	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-40 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's substantive appeal of the September 
2003 rating decision was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to June 1961.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified before the undersigned at a Board 
videoconference hearing in October 2007.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO issued notice of its September 2003 rating 
decision and of the veteran's appellate rights by letter 
dated on September 11, 2003, which was sent to the veteran's 
address of record.  

2.  The RO received the veteran's notice of disagreement in 
March 2004 and issued its statement of the case on September 
9, 2004.  The statement of the case was sent to the veteran's 
address of record.   

3.  The RO received the veteran's substantive appeal on 
November 19, 2004.

4.  There is no indication that the veteran submitted a 
written request for an extension of time to file his 
substantive appeal.    


CONCLUSION OF LAW

The veteran's substantive appeal of the September 2003 rating 
decision was not timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.301, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2007).  A substantive appeal is timely if it 
is received within one year of the date the veteran was 
notified of the denial of his claim, or within 60 days after 
the statement of the case was issued, whichever period is 
later.  38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).  
The 60-day period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3).  
Regulations further specify that a request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.  

In this case, the RO denied the veteran's claim for service 
connection for bipolar disorder (also claimed as nervous 
breakdown) in a September 2003 rating decision.  He was 
notified by letter dated September 11, 2003.  The RO received 
his notice of disagreement in March 2004, and issued a 
statement of the case on September 9, 2004.  The September 
2003 notice letter and September 2004 statement of the case 
were sent to his address of record.  There is no indication 
from documents in the claims folder or allegation that either 
communication was returned as undeliverable or otherwise not 
received.  

Pursuant to VA law and regulation, the veteran had one year 
from the date of the notification of the RO's adverse 
determination, at issue, or 60 days from the date of the 
issuance of the statement of the case, whichever is later, in 
which to file his substantive appeal.  38 U.S.C.A. § 
7105(d)(3); 38 U.S.C.A. § 20.302(b).  The RO received the 
veteran's substantive appeal on November 19, 2004, more than 
one year after notification of the September 2003 rating 
decision and more than 60 days after the issuance of the 
September 2004 statement of the case.  Therefore, the 
substantive appeal was not timely filed.  

At his October 2007 Board videoconference hearing, the 
veteran testified that his spouse died on November [redacted], 2003.  
He asserted that any delay on his part was due to his 
spouse's death, as she handled his VA paperwork because he 
found it too confusing.  

While the Board is sympathetic to the veteran's loss, the 
record reflects that he filed a timely notice of disagreement 
in March 2004, several months after his spouse's November 
2003 death.  This finding tends to diminish his argument that 
he was unable to file a timely appeal due to her death.  In 
addition, the Board observes that the veteran has a duly 
appointed representative, who is permitted to file a 
substantive appeal on his behalf.  38 C.F.R. § 20.301(a).   

In the absence of a timely filed substantive appeal, the 
Board has no jurisdiction to adjudicate the underlying issue 
of service connection for bipolar disorder (also claimed as 
nervous breakdown).  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the facts are not in dispute; rather, the issue 
involves pure statutory interpretation.  As such, VCAA notice 
is not required because the claim is barred as a matter of 
law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim 
that a Federal statute provides for payment of interest on 
past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002).


ORDER

The appeal is dismissed.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


